DETAILED ACTION
	This action is a first action on the merits. The claims filed on March 9, 2020 have been entered. Claims 1-5 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a DIV US Application 16/007,668, now US Patent No. 10,971,284, filed on June 27, 2017, which claims benefit of US Provisional Application No. 62/525,562 filed on June 27, 2017.

Information Disclosure Statement
The information disclosure statement filed March 9, 2020 has been considered by the Examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “the disclosed embodiments” is considered an implied phrase.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al., US 5,493,626 (hereinafter Schultz).
Claim 1: Schultz discloses a method of conveying power and communication signals in a wellbore  (see abstract) comprising: 
sending a first signal along a power and communications cable to an electrical device located downhole in the wellbore (electricity is carried by cable to electrical section 36, col 5, ln 17-19) wherein the first signal propagates downhole through an inner metallic tubular (electrically conductive strands 66 formed of braided cooper wire, cooper strands can conduct electricity between controller 22 and instrument probe, light head, and optical components, Fig 6, col 6, ln 47-62) surrounding a waveguide (optical fiber 50) within the power and communications cable (Fig 6); and 
receiving a second signal from the electrical device along the power and communications cable, wherein the second signal propagates uphole through an outer metallic tubular (strength members 71, 72 are electrically conductive, and can provide a leg of an electrical power supply loop, col 7, ln 14-21, strength members formed of galvanized improved plow steel or stainless steel, col 7, ln 22-27)  within the power and communications cable (Fig 6), and wherein the outer metallic tubular surrounds and protects the inner metallic tubular and the waveguide (strength members help prevent cable from being twisted, or from particularly corrosive environments, col 7, 24-27).
Claim 2: Schultz discloses the second signal also propagates uphole through an additional electrically conductive material positioned around the inner metallic tubular (strength members 71, 72 are electrically conductive, and can provide a leg of an electrical power supply loop, col 7, ln 14-21, strength members formed of galvanized improved plow steel or stainless steel, col 7, ln 22-27, strength members 71, 72 are separate layers of conductive material positioned around the inner metallic tube 60 and electrically conductive strands 66, see Fig 6, col 7, ln 14-27).
Claim 3: Schultz discloses receiving a third signal from the electrical device (instrument probe 12, see Fig 2, 3) wherein the third signal propagates through the waveguide (optical signals are typically transmitted from the optical converter through an optical fiber 50 in the support cable 16 to the surface, col 5, ln 8-16).
Claim 4: Schultz discloses receiving a fourth signal from the electrical equipment, wherein the fourth signal propagates through an additional waveguide located within the inner metallic tubular (although a single optical fiber is illustrated, multiple optical fibers may be used to provide a fiber optic cable, col 5, ln 46-48).
Claim 5: Schultz discloses the first signal, the second signal, or both comprise a high frequency signal (voltages required by camera are supplied by the cable, col 2, ln 65-67, col 5, ln 17-27).

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowell et al., US 2017/0184804 (hereinafter Lowell).
Claim 1: Lowell discloses a method of conveying power and communication signals in a wellbore (optical/electrical cable for downhole environments, abstract) comprising: 
sending a first signal along a power and communications cable (cable 100) to an electrical device located downhole in the wellbore (cable is used as fiber waveguides to transfer data from downhole tools or sensors, par [0003]), wherein the first signal (electrical power transmission along first metal tube 120, par [0038], and/or data transmission along optical fibers 105 and 110 between other sensors or devices deployed down the well, and a data receiving device deployed outside of the well, par [0033]-[0034]) propagates downhole through an inner metallic tubular (electrical power transmission through first metal tube 120 with conducting layer 125, par [0038], and/or optical fibers are located within the first metal tube 120, as such data transmission along optical fibers 105, 110 is considered pass through first metal tube 120) surrounding a waveguide (optical fibers 105 and optical fibers 110) within the power and communications cable (100) (see Figure); and 
receiving a second signal from the electrical device along the power and communications cable, wherein the second signal propagates uphole through an outer metallic tubular (second exterior metal tube 135 performs as a return or ground conductor, par [0047], and/or optical fibers are located within the second metal tube 135 as such data transmission along optical fibers 105, 110 is considered to pass through second metal tube 135) within the power and communications cable (100), and wherein the outer metallic tubular surrounds and protects the inner metallic tubular (120/125) and the waveguide (105, 110) (second metal tube 135 includes protective jacket, par [0048]).
Claim 3: Lowell discloses receiving a third signal from the electrical device, wherein the third signal propagates through the waveguide (data transmission along optical fibers 105, 110, par [0033]-[0034]).
Claim 4: Lowell discloses receiving a fourth signal from the electrical equipment, wherein the fourth signal propagates through an additional waveguide located within the inner metallic tubular (data transmission along optical fibers 105, 110, see Figure, par [0033]-[0034]).

Conclusion
Claims 1-5 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676